Citation Nr: 1217165	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent prior to April 6, 2001, and greater than 60 percent thereafter, for deep vein thrombosis with varicose veins of the left lower extremity.

2.  Entitlement to a disability rating greater than 40 percent for deep vein thrombosis with varicose veins of the right lower extremity.

3.  Entitlement to a disability rating greater than 30 percent for an adjustment disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 6, 2011.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from Mach 1983 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims for disability ratings greater than 40 percent for deep vein thrombosis with varicose veins of the left lower extremity and for deep vein thrombosis with varicose veins of the right lower extremity and his claim for a disability rating greater than 30 percent for an adjustment disorder.  The Veteran disagreed with this decision in July 2008 with respect to all of these claims.

This matter also is before the Board on appeal from a September 2009 rating decision in which the RO denied, in pertinent part, the Veteran's claim of entitlement to a TDIU.  

A videoconference Board hearing was held at the RO in February 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In February and in October 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In a July 2011 rating decision, the RO assigned a higher 60 percent rating effective April 6, 2011, for the Veteran's service-connected deep vein thrombosis with varicose veins of the left lower extremity.  

The Board noted in its October 2011 remand that, because the Veteran's combined evaluation for compensation was 100 percent effective April 6, 2011, as a result of the July 2011 rating decision which granted a higher 60 percent rating for the Veteran's service-connected deep vein thrombosis with varicose veins of the left lower extremity, the issue of entitlement to a TDIU effective April 6, 2011, was moot.  The Board also noted that the issue of entitlement to a TDIU prior to April 6, 2011, remained on appeal.  The Board observes in this regard that the Court has held that a 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims for a disability rating greater than 40 percent prior to April 6, 2011, and greater than 60 percent thereafter, for deep vein thrombosis with varicose veins of the left lower extremity, a disability rating greater than 40 percent for deep vein thrombosis with varicose veins of the right lower extremity, a disability rating greater than 30 percent for an adjustment disorder, and entitlement to a TDIU prior to April 6, 2011, can be adjudicated.

With respect to the Veteran's increased rating claims for deep vein thrombosis with varicose veins of the left lower extremity and for deep vein thrombosis with varicose veins of the right lower extremity, the Board notes that, in the October 2011 remand, the RO/AMC was directed to obtain all updated VA outpatient treatment records, to include specifically all VA Wound Care records and any VA emergency room (ER) records, and associate them with the claims file.  See Board remand dated October 14, 2011, at pp. 4.  If these records could not be obtained and associated with the claims file, then the Board directed the RO/AMC to provide a written statement to this effect and include that statement in the claims file.  Id.

A review of the claims file shows that, in February 2012, VA personnel printed screens from the Virtual VA claims file database which indicate that CAPRI medical records were uploaded to Virtual VA.  A review of the Veteran's Virtual VA claims file shows that these records are dated between November 2009 and January 2012 and include VA Wound Care records.  It also appears that these records were uploaded to Virtual VA by RO personnel in February 2012 and came from the VA Medical Center in Biloxi, Mississippi.

The Board recognizes that, in Fast Letter 11-28 (Nov. 11, 2011), VBA instituted new administrative procedures whereby VA outpatient treatment records, including CAPRI records, available in Virtual VA were not printed out routinely as part of VBA claims development at the RO or prior to certification of an appeal to the Board.  When this case was returned to the Board in May 2012, the Board printed out the records uploaded in February 2012 by RO personnel to Virtual VA.  Unfortunately, the Veteran is not represented by a Veterans Service Organization (VSO) and has not waived RO jurisdiction over the newly considered evidence (Virtual VA records uploaded in February 2012 by RO personnel and printed out by the Board in May 2012) in the first instance.  See 38 C.F.R. §§ 19.9(d)(3), 20.1304(c) (2011).  Thus, the Board finds that, on remand, the RO should review the newly associated evidence (Virtual VA records uploaded in February 2012 by RO personnel and printed out by the Board in May 2012) in the first instance and then issue a Supplemental Statement of the Case (SSOC) on the Veteran's increased rating claims for deep vein thrombosis with varicose veins of the left lower extremity and of the right lower extremity.

With respect to the Veteran's increased rating claim for an adjustment disorder, as noted in the Introduction, this claim was denied by the RO in the currently appealed rating decision issued in February 2008.  The Veteran disagreed with this decision in a letter which was date-stamped as received by the RO on July 21, 2008.  In this letter, the Veteran stated, "I am appealing this decision and asking to have my disability percentage evaluated again."  There is no indication in the Veteran's July 2008 letter that his appeal was limited to his increased rating claims for deep vein thrombosis with varicose veins of the left lower extremity and of the right lower extremity.  The Veteran submitted another letter which was date-stamped as received by the RO on January 2, 2009, in which he requested an "increase in my disability" and discussed being seen by VA mental health providers "to help me with my mood swings" and anger.  The Board finds that the Veteran's July 2008 and January 2009 letters clearly express disagreement with the February 2008 denial of his increased rating claim for an adjustment disorder.  To date, however, the RO has not issued a Statement of the Case (SOC) on the Veteran's increased rating claim for an adjustment disorder.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Finally, with respect to the Veteran's claim of entitlement to a TDIU prior to April 6, 2011, the Board finds that, because adjudication of the Veteran's increased rating claims likely will impact adjudication of the TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board acknowledges that it deferred adjudication of this claim in its October 2011 remand; unfortunately, and although the Board regrets any additional delay in adjudicating the Veteran's TDIU claim caused by this remand, adjudication of this claim must be deferred again.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue an SOC to the Veteran on the issue of entitlement to a disability rating greater than 30 percent for an adjustment disorder.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected deep vein thrombosis with varicose veins of the left lower extremity or for his service-connected deep vein thrombosis with varicose veins of the right lower extremity in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Review all evidence received since the last prior adjudication, to include specifically Virtual VA records uploaded in February 2012 and printed out by the Board in May 2012, and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

